Citation Nr: 0821386	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  07-01 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the veteran's petition to reopen 
previously denied claims for service connection for PTSD and 
sinusitis on the basis of new and material evidence. 


FINDINGS OF FACT

1.  An unappealed November 2002 rating decision denied 
service connection for PTSD because there was insufficient 
evidence showing the veteran had engaged in combat against 
enemy forces while in the military, and no independently 
verified stressor during his service to otherwise support 
this diagnosis.

2.  The additional evidence received since that November 2002 
rating decision still does not establish the veteran engaged 
in combat or provide an objectively-confirmed stressor 
suggesting his PTSD is the result of his military service.

3.  The unappealed November 2002 rating decision also denied 
service connection for sinusitis because there was no medical 
evidence of a nexus or relationship between the veteran's 
then recently diagnosed sinusitis and his military service, 
including one episode of acute sinusitis for which he had 
received treatment during service.  

4.  The additional evidence received since that November 2002 
rating decision still does not suggest the veteran's 
sinusitis is related to his military service, including the 
one, isolated episode of acute sinusitis for which he 
received treatment during service.  




CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The additional evidence presented since that November 
2002 rating decision is not new and material, and the claim 
for service connection for PTSD is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 
3.159 (2007).

3.  The November 2002 rating decision that denied service 
connection for sinusitis is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).

4.  The additional evidence presented since that November 
2002 rating decision is not new and material, and the claim 
for service connection for sinusitis is not reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims for service connection for PTSD and sinusitis, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is granted.  Id. at 486.  

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error nonprejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
March 2006, August 2006, and September 2006.  In particular, 
the March 2006 letter complies with the Court's holding in 
Kent, supra, in that it included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claims 
were previously denied in November 2002.  Consequently, the 
Board finds that adequate notice has been provided, as the 
veteran was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection for PTSD and sinusitis that were found 
insufficient in the previous denial.  

As for the Dingess requirements, the letters did not inform 
the veteran of how disability evaluations and effective dates 
are assigned and the type evidence which impacts those 
determinations; however, the Board finds that the veteran has 
not been prejudiced by this because no new disorder is being 
service connected, and thus, neither an evaluation nor an 
effective date is being assigned.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (harmless 
error).

With respect to the duty to assist the veteran by obtaining 
all relevant evidence in support of his claims, the VCAA 
appears to have left intact the requirement that a veteran 
present new and material evidence to reopen a final decision 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of the claim.  See 38 U.S.C.A.                
§ 5103A(f); see also Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003).  In any event, it appear that VA has 
obtained all relevant medical records identified by the 
veteran.  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.

II.  PTSD

The veteran is ultimately seeking service connection for 
PTSD.  However, the Board must first determine whether new 
and material evidence has been submitted since a prior 
unappealed, and therefore final, November 2002 rating 
decision to reopen this claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD, in particular, requires:  (1) a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), (2) credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and (3) 
medical evidence of a causal relationship between current 
symptomatology and the specifically claimed
in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2007).  
See also, Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If VA determines the 
veteran engaged in combat with the enemy and that his alleged 
stressor is combat related, then his lay testimony or 
statements are accepted as conclusive evidence of the 
occurrence of the claimed stressor, and no further 
development or corroborative evidence is required, providing 
his testimony is found to be "satisfactory," i.e., credible 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d) and (f).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
his lay testimony by itself is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence to corroborate his 
testimony or statements.  See Moreau, 9 Vet. App. at 394-95.  

In this case, the RO initially denied service connection for 
PTSD in a November 2002 rating decision.  The evidence of 
record at that time included the veteran's service medical 
and personnel records, medical records from the Texas 
Department of Criminal Justice, VA treatment records, and the 
veteran's PTSD questionnaire.   His service records did not 
establish, nor did the veteran allege, that he engaged in 
combat while serving in the Persian Gulf during in the 
Persian Gulf War.  However, records from the Texas Department 
of Criminal Justice showed that he was first diagnosed with 
PTSD in 1996, while incarcerated, based on his account of 
seeing dead bodies while stationed in the Persian Gulf.  In 
his PTSD questionnaire, submitted in January 2003, the 
veteran also reported seeing dead bodies and burning corpses.

In November 2002, the RO denied service connection for PTSD 
on the basis that the veteran did not engage in combat with 
the enemy and that he had not provided sufficient details to 
conduct a meaningful search in order to verify his claimed 
stressor with the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  The veteran was notified of the 
November 2002 rating decision and of his appellate rights in 
a letter dated that same month.  He responded by filing a 
timely notice of disagreement (NOD) in January 2003. But 
after the RO issued a SOC in August 2003, he failed to 
perfect his appeal by submitting a timely substantive appeal 
(VA Form 9 or equivalent).  Therefore, the November 2002 
rating decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103. 

In December 2005, the veteran requested that his claim for 
service connection for PTSD be reopened.  Under VA law and 
regulation, if new and material evidence is presented or 
secured with respect to a final decision, the Secretary shall 
reopen and review the former disposition of that claim.  See 
38 U.S.C.A. § 5108.  When a claim to reopen is presented, a 
two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The credibility of this 
evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

The evidence in this particular case that must be considered 
in determining whether there is a basis for reopening the 
veteran's claim for service connection for PTSD is evidence 
that has been added to the record since the November 2002 
rating decision.  Since that decision, numerous VA treatment 
records dated from 2002 to 2006, as well as a November 2002 
treatment record from R.O., Ph.D., have been added to the 
claims file.  These records show periodic treatment for PTSD 
related to the veteran having seen dead bodies while serving 
in the Persian Gulf.

These additional records are "new" in the sense they did 
not exist or were not associated with the claims file at the 
time of the November 2002 rating decision.  But these newly 
submitted records are not material since there continues to 
be insufficient evidence of combat service or, in the 
alternative, independent verification of the claimed 
stressors - seeing dead bodies - to support the PTSD 
diagnosis.  Moreover, the veteran was requested to provide 
specific details concerning his claimed stressors so that VA 
could conduct a meaningful search.  But the veteran has 
provided no additional details, including dates, specific 
locations, and names of other possible witnesses.

The additional records that have been submitted since 
November 2002, as well as the veteran's statements, repeat 
the same stressors of having witnesses numerous dead bodies 
in the Persian Gulf.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  It is 
important for the veteran to understand that treatment for 
PTSD does not provide a basis to reopen his claim.  See 
Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.)  Accordingly, the newly submitted 
evidence, by itself or in connection with evidence already in 
the file, does not relate to an unestablished fact necessary 
to substantiate the claim.  See 38 C.F.R. § 3.156.

Unfortunately, the veteran has supplied no new and material 
evidence regarding this determinative issue of stressor 
verification.  The records of his treatment for PTSD do not 
provide a basis to reopen his clam because he had already 
been diagnosed and treated for PTSD prior to the November 
2002 rating decision.  In other words, additional diagnoses 
of PTSD (a point already acknowledged) do not provide a basis 
to confirm the veteran's alleged stressors while on active 
duty to support this established diagnosis.

As a whole, the evidence received since the November 2002 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Furthermore, 
inasmuch as the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  Therefore, the November 2002 rating decision remains 
final and the appeal is denied.

III.  Sinusitis

The veteran is also seeking service connection for a 
sinusitis.  Before addressing this claim on the merits, 
however, the Board must again determine whether new and 
material evidence has been submitted since the unappealed, 
and therefore final, November 2002 rating decision that 
denied service connection for sinusitis.  Barnett, 83 F.3d at 
1383-84.  

The RO denied service connection for sinusitis in November 
2002 on the basis that, although he was treated for acute 
sinusitis on one occasion in service, this condition 
apparently resolved with medication and therefore was not a 
chronic condition.  The RO also explained that the veteran 
failed to submit medical evidence showing that his then 
current sinusitis was related to service.  Since the veteran 
did not submit a timely substantive appeal after the RO 
issued an SOC, the November 2002 rating decision is final and 
not subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  
The veteran must therefore present new and material evidence 
to reopen this claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). 

In December 2005, the veteran requested that this claim for 
service connection for sinusitis be reopened.  As already 
noted, since the final November 2002 rating decision, the 
veteran has submitted numerous VA treatment records dated 
from 2002 to 2006.  While several of these records show 
treatment for sinusitis, none includes a medical opinion 
relating this disorder to service, to include the single 
episode of acute sinusitis for which he received treatment 
while on active duty.  So, although new, the evidence 
submitted since November 2002 is not material in that does 
not include a medial opinion that his sinusitis had its onset 
in service.  Thus, the newly submitted evidence, by itself or 
in connection with evidence already in the file, does not 
relate to an unestablished fact necessary to substantiate 
this claim.  See 38 C.F.R. § 3.156.

The only other evidence includes the veteran's lay statements 
in support of his claim.  But unfortunately lay statements 
are not considered material within the meaning of 38 C.F.R. § 
3.156.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that lay assertions of medical causation cannot 
serve as a predicate to reopen a previously denied claim).

In conclusion, the Board finds that the evidence received 
since the November 2002 rating decision, when viewed either 
alone or in light of all of the evidence of record, is not 
new and material with respect to the veteran's claim for 
service connection for sinusitis.  Accordingly, the November 
2002 rating decision remains final and the appeal is denied.


ORDER

The petition to reopen the claim for service connection for 
PTSD is denied.

The petition to reopen the claim for service connection for 
sinusitis is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


